Citation Nr: 1514725	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-15 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected burial benefits, to include a plot or internment allowance.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to November 1945.  He died in August 2012.  The appellant is the Veteran's son.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 administrative decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran died in August 2012, and the appellant (the Veteran's son) paid for the Veteran's funeral expenses and filed an application for nonservice-connected burial benefits in September 2012.

2.  The Veteran was not discharged or released from active service for a disability incurred in or aggravated in the line of duty.

3.  At the time of the Veteran's death, service connection was not in effect for any disability; he was not receiving VA compensation or pension benefits, and a claim for such benefits was not pending; and the evidence does not show that he was in a VA facility or en route thereto.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial benefits, to include a plot or internment allowance, are not met.  38 U.S.C.A. §§ 2302, 2304, 5107(b) (West 2014); 38 C.F.R. §§ 3.1600, 3.1601 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claims for a burial allowance may be executed only by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  338 C.F.R. § 3.1601(a)(1).

Where a Veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial may be payable, but only under certain circumstances.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Specifically, if the cause of a Veteran's death is not service-connected, entitlement is based upon the following conditions: at the time of death, the Veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or, the Veteran had an original claim for either benefit pending at the time of death for which there was evidence available on the date of death to support the award for compensation or pension; or, in the case of a reopened claim, there was sufficient prima facie evidence of record on the date of death to show entitlement; or, the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the Veteran's estate funds are insufficient to cover expenses.  See 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, a burial allowance may be paid if a veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  See 38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605.

For burial allowance purposes, the term "hospitalized by VA" means admission to a VA facility for hospital, nursing home, or domiciliary care; admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C. § 1703 (pertaining to non-VA facilities which have contracted with VA to furnish hospital care or medical services); admission (transfer) to a nursing home for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under law.  38 U.S.C.A. § 2303(a)(2); 38 C.F.R. § 3.1600(c).  The term "VA facility" means facilities over which VA has direct jurisdiction; government facilities for which VA contracts; and public or private facilities at which VA provides recreational activities for patients.  38 U.S.C.A. § 1701(3).  When a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for the purpose of examination, treatment, or care, burial, funeral, plot, interment, and transportation expenses will be allowed as though death occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605.

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the Veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a Veteran's body to the place of burial when the Veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a).

The Veteran served on active duty from July 1943 to November 1945.  He died in August 2012, and the appellant (the Veteran's son) paid for the Veteran's funeral expenses and filed an application for nonservice-connected burial benefits in September 2012.

The record documents that the Veteran was not discharged or released from active service for a disability incurred in or aggravated in the line of duty.

At the time of the Veteran's death, service connection was not in effect for any disability; he was not receiving VA compensation or pension benefits, and a claim for such benefits was not pending; and the evidence does not show that he was in a VA facility or en route thereto.  While the appellant has argued that burial benefits should be granted because the Veteran sought regular treatment from his local VA health care facility prior to his death (and therefore was "a patient" of VA at the time of his death), there is no evidence of record to indicate that the Veteran actually died in a VA facility (or was en route to a VA facility when he died).  In fact, the appellant acknowledged in his September 2012 contact with VA that the Veteran did not die at or on route to a VA or contracted medical facility or nursing home.

As was noted earlier, the appellant's claim for burial benefits included a claim for a plot allowance.  The law provides for the payment of plot or interment allowance in certain circumstances.  For a claim filed on or after December 16, 2003, as here, entitlement to a plot or interment allowance is subject to the following conditions: (1) the deceased veteran is eligible for burial in a national cemetery; (2) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and (3) the applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610 [that is, a plot allowance is not precluded by any other provision of 38 C.F.R. § 3.1600 or by 38 C.F.R. §§ 3.1601-3.1610].  See 38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f)(1).

Here, the Veteran is considered to have been a "veteran" for VA purposes such that he was eligible to have been buried in a national cemetery (see 38 C.F.R. § 38.620(a)), and the evidence of record shows that he was not buried in a national cemetery or other cemetery controlled by the United States.  Nevertheless, the appellant's claim for plot or interment allowance would fail as the Veteran was not eligible for a burial allowance (under 38 C.F.R. § 3.1600(b)), and he did not die while admitted to a VA facility (under 38 C.F.R. § 3.1600(c)), as previously explained.  Nor was the Veteran discharged from the active military, naval, or air service for a disability incurred or aggravated in the line of duty, for a service-connected death (under 38 C.F.R. § 3.1600(a)).  In other words, plot allowance would be precluded by other applicable provisions of 38 C.F.R. § 3.1600.  Consequently, the Board finds that the legal requirements for entitlement to a plot or interment allowance have not been met, and the appellant's claim would necessarily be denied.

Although the Board is sympathetic to the appellant's claim, entitlement to burial benefits is based upon specific and unambiguous requirements that have not been met in the instant case.  The Board has no authority to grant claims on an equitable basis but is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104(c).  The Board emphasizes, however, that the denial of this claim does not in any way diminish the Veteran's distinguished service in World War II or years of public service thereafter.

The critical facts in this case are not in dispute, and it is the law that is dispositive.  Accordingly, the claim must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to nonservice-connected burial benefits, to include a plot or internment allowance, is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


